Hunstein, Justice,
dissenting.
I respectfully dissent to the reversal of the trial court’s ruling in which the deed to secure debt was cancelled and title to the property put in Dorsey’s name. The record is clear that Dorsey brought suit seeking both damages and equitable relief. What is less clear from the record is whether the jury’s verdict on damages was meant to conclude the issue of title. The majority, relying on ambiguous omissions in the record, has read the record to establish a lack of authority for the trial court’s ruling. I would read the record to uphold the trial court’s ruling because the trial judge who presided over this case was in the better position to know what issues were and were not presented to the jury and because Otwell, who has the burden on appeal of demonstrating error affirmatively on the record, has failed to make the requisite showing.
I am authorized to state that Presiding Justice Benham joins in this dissent.